jw ter at peverue sepuice orig nal nov uniform issue list sec_4e sfrirat legend taxpayer a amount d bank c dear li in letters dated date date date and date your authorized representative requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on date taxpayer a set up an individual_retirement_account ira with the bank c taxpayer a is eighty years old and has become mentally impaired taxpayer a was losing track of his bank accounts and other assets because of his mental condition as a result he wanted to consolidate all bank c accounts into one account with bank c on date taxpayer a removed amount d from his ira and deposited amount d in his checking account at bank c as a result of his medical_condition taxpayer a did not understand the tax consequences of removing the money from his ira and failing to re-deposit it within sixty days into another ira on or about date taxpayer a’s accountant discovered that taxpayer a had withdrawn amount d from his ira and had not re-deposited said amount within sixty days into another ira taxpayer a’s accountant then asked bank c to transfer the balance of amount d back to taxpayer a's ira the bank would not redeposit the amount because the sixty day period had expired and the ira had been closed out on or about date taxpayer's son contacted a tax attorney to seek a waiver of the 60-day rollover requirement on date taxpayer a assisted by his daughter-in-law transferred amount d from taxpayer a’s checking account to a certificate of deposit account cd at bank c to await the response from the internal_revenue_service amount d has remained in the cd based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained code sec_408 provides that paragraph d shall not apply to any amount to the extent such amount is required to be distributed under subsection a sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented on behalf of taxpayer a indicates that taxpayer a has become mentally impaired as a result of his medical_condition taxpayer a was confused and failed to understand the necessity to make a from his ira within the requisite days rollover of his distribution therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount d pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a amount d to another ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 rollover_contribution of an amount equal to please note that pursuant to code sec_408 this ruling letter does not authorize the roll over of any amounts required to be distributed pursuant to code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office you wish to inquire about this ruling please contact a if p at se please address all correspondence to se t ep ra t3 sincerely yours rances v slodn manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
